962 So.2d 975 (2007)
Lori HICKS, Appellant,
v.
Charles HICKS, Appellee.
No. 5D06-3446.
District Court of Appeal of Florida, Fifth District.
July 27, 2007.
Rehearing Denied August 24, 2007.
William H. Drumm, of Icard, Merrill, Cullis, Timm, Furen Ginsburg, P.A. Sarasota, for Appellant.
Scott Gediman, of Gediman, Duffy Gediman P.C., Everett, MA, for Appellee.
PER CURIAM.
The trial court's order enforcing the parties' prenuptial and marital settlement agreements was supported by competent, substantial evidence. An appellate court is not permitted to reweigh the evidence. Okoh v. Okoh, 918 So.2d 316 (Fla. 2d DCA 2005).
AFFIRMED.
PLEUS, LAWSON, EVANDER, JJ., concur.